Citation Nr: 1443889	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-07 836	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for low back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for left hip disability.

3.  Entitlement to service connection for right hip disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for left knee disability.

7.  Entitlement to service connection for left shoulder disability.

8.  Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

Regarding the issue of an increased disability rating for low back strain, in March 2012 and April 2013 statements, the Veteran indicated worsening of her low back pain.  The Veteran was last afforded a VA examination for that disability in March 2011.  Therefore, the Board finds it necessary to remand the claim for new VA examination in order to assess the current state of her low back pain.

Regarding the service connection claims for bilateral hip pain, a cervical spine condition, bilateral knee pain, and bilateral shoulder pain, the Veteran was afforded a VA examination in August 2011.  The VA examiner reported the following assessment regarding those respective conditions: bilateral hip normal exam, no intrinsic hip condition found; cervical spine myofascial syndrome; bilateral knee chondromalacia; and bilateral shoulder impingement syndrome.

In the September 2011 rating decision, as well as the February 2012 statement of the case, the RO stated that the Veteran's service treatment records (STRs) showed no evidence of complaints, injury, treatment, or diagnosis for right or left hip pain, a cervical spine condition (claimed as upper back pain), or right or left shoulder pain.  However, a review of the STRs shows complaints regarding the hip, neck and upper back, and shoulder, to include the following treatment notes: November 23, 2001, records noting lower back pain which radiates to the hips and November 30, 2001, records noting bilateral hip pain; January, April, May, June, November, and December 2001 records noting neck or upper back pain or paracervical spasms; and December 19, 2001, records noting back spasms affecting the neck/shoulder.

Regarding the Veteran's bilateral hip claims, although the record does not reflect a current diagnosis for either hip, the Board finds that the Veteran should be afforded a new VA examination.  The examiner should clarify whether or not the Veteran has a current right or left hip disability and opine on whether the Veteran's current hip pain complaints are related to the bilateral hip complaints noted in her STRs.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given that the STRs also show neck and shoulder complaints, the Board finds that the Veteran should be afforded a VA examination to determine the current nature of any neck and shoulder condition, to include cervical spine myofascial syndrome and bilateral shoulder impingement syndrome.  The examiner should opine on whether any disability present is related to the Veteran's military service, to include consideration of the complaints noted in the Veteran's STRs.

Turning to the knee claims, unlike the other claims, it does not appear that the Veteran's STRs show any evidence of knee complaints.  However, in her December 2011 notice of disagreement, the Veteran stated that she reported knee pain during service on one occasion.  Because the August 2011 VA examiner reported that the Veteran started having bilateral infrapatellar knee pain in 2011, which was approximately nine years after discharge, the history relied upon by the examiner appears to be inaccurate regarding the onset of knee pain.

Furthermore, the VA examiner reported that the Veteran stated that she had knee x-rays done, but the results do not appear to be associated with the claims file and should be obtained on remand.  The Board also finds that a new VA examination is necessary to determine the current nature of any current right or left knee condition, to include bilateral knee chondromalacia.  The examiner should opine on whether any disability present is related to the Veteran's military service, to include consideration of the Veteran's contention that she complained about knee pain in service.

Finally, relevant ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated, relevant VA treatment records, specifically to include the results of any knee x-rays performed.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the current level of severity of her service-connected lower back disability.  The claims file must be review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

3.  Also, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present disability of the right and left hips.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's hip complaints.  Then, the examiner should provide an opinion with respect to any current right or left hip condition as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the bilateral hip pain complaints noted in the Veteran's STRs.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present disability of the neck or upper back.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's neck or upper back complaints.  Then, the examiner should provide an opinion with respect to any current disability, to include cervical spine myofascial syndrome, as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the neck, upper back, and paracervical complaints noted in the Veteran's STRs.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present disability in the right or left knee.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's knee complaints.  Then, the examiner should provide an opinion with respect to any current right or left knee disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's contention that she complained of knee pain in service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present disability of the right or left shoulder.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's shoulder complaints.  Then, the examiner should provide an opinion with respect to any current right or left shoulder disability, to include bilateral shoulder impingement syndrome, as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of any shoulder complaints noted in the STRs.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and her representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

